Exhibit 10-7.2

 

DUKE ENERGY CORPORATION

EXECUTIVE CASH BALANCE PLAN

(As Amended and Restated Effective January 1, 1999)

 

AMENDMENT 2

 

Pursuant to Section 8 of the Duke Energy Corporation Executive Cash Balance
Plan, as amended (“Plan”), Duke Energy Corporation (“Corporation”) hereby amends
Section 2.5 of the Plan, effective January 1, 1999, by adding a sentence to the
end thereof that reads as follows:

 

Prior to January 1, 2001, Compensation, as applied to an Employee while both
employed by Crescent Resources, Inc. and eligible to participate in the Plan,
shall also include any deferrals by the Employee under the Crescent Resources
Incentive Deferral Plan of amounts that could have been deferred as Incentive
Plan Deferrals under Section 4.2 under the Duke Energy Corporation Executive
Savings Plan.

 

IN WITNESS WHEREOF, this amendment to the Plan is executed on behalf of the
Corporation this 6 day of March, 2000.

 

DUKE ENERGY CORPORATION

By:

  /s/    CHRISTOPHER C. ROLFE        

Its:

  Vice President     Corporate Human Resources

 